Cobb, J.
Complaint was made to the city authorities of LaGrange that certain persons had caused an obstruction to be placed in one of its public streets; and after a hearing the mayor and council decided that the way obstructed was a public street of the city, declared the obstruction a nuisance, and ordered the same abated. The casé was carried by certiorari to the superior court,'where the judgment of the mayor and council was affirmed. To this judgment the respondents in the proceeding before the mayor and council excepted.
The evidence, though conflicting, authorized a finding that •the way in question, although in all probability originally laid out as a private way, had become by continuous user for a number of years dedicated to the public, and that the city authorities had from time to time, by having repairs made and removing obstructions, recognized the same as one of the streets of the city. Such being the case, the mayor and council had un*861doubted jurisdiction to entertain an application to abate a nuisance caused by the obstruction of the street.
The judge did not err in overruling the certiorari.

Judgment affirmed.


All concurring, except Fish, J., absent.